Title: Presidential Proclamation, 16 March 1811 (Abstract)
From: Madison, James
To: 


16 March 1811. Declares and makes known, in conformity with the provisions of section 12 of “An Act regulating the grants of land and providing for the disposal of the Lands of the United States, South of the State of Tennessee” (3 Mar. 1803), of the act attaching lands ceded by the Choctaw Nation in 1805 to the land district east of the Pearl River (31 Mar. 1808), and section 1 of “An Act concerning the Sale of the Lands of the United States and for other purposes,” that “the sales for the disposal of all the public lands contained in the District East of Pearl River, not otherwise disposed of or excepted by law, and the survey whereof, shall have been completed and returned to the Register of the Land Office, prior to the first day of September 1811, shall be held at Fort St Stephens on the Mobile, Mississippi Territory, on the first Monday of September One thousand eight hundred and eleven.”
